Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 August 13, 2013 If you are still having problems viewing this message, please click here for additional help. Exchange Traded Notes ETN Monthly Performance Report - July 2013 The July 2onthly Performance report is now available for download. Download the 1-pager report for complete details. Credit Suisse ETN Products - Commodity Benchmark Exchange Traded Notes - CSCB - Commodity Rotation Exchange Traded Notes - CSCR - Silver Shares Covered Call Exchange Traded Notes - SLVO - Gold Shares Covered Call Exchange Traded Notes - GLDI - MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA - Merger Arbitrage Index Leveraged Exchange Traded Notes - CSMB - Long/Short Equity Index Exchange Traded Notes - CSLS - Market Neutral Equity Exchange Traded Notes - CSMN Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. - You will not receive fixed period interest payments on any ETN. Certain ETNs may provide for the payment of periodic coupons. The amount of any such coupon payment will vary and could be zero. - Although the return on the ETNs will be based on the performance of the applicable Index, the payment of any amount due on the ETNs, including any payment upon redemption, acceleration or at maturity, and coupon payments (if applicable) is subject to the credit risk of Credit Suisse.
